 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:17-cr-00378-JCM-NJK
 7                           Plaintiff,                                   ORDER
 8   v.                                                               (Docket No. 44)
 9   DAVID ARNOLD NORTH,
10                          Defendant.
11         Pending before the Court is the parties’ stipulation to extend the time for the United States’
12 response to Defendant’s motion to suppress evidence. Docket No. 44.
13         For good cause shown, the Court GRANTS the parties’ stipulation. Docket No. 44. The
14 United States’ response to Defendant’s motion to suppress evidence (Docket No. 43) shall be filed
15 no later than October 29, 2018. Defendant’s reply to the United States’ response shall be filed no
16 later than November 5, 2018.
17         IT IS SO ORDERED.
18         DATED: October 15, 2018.
19
20                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                     1
